  Case 14-21323         Doc 46     Filed 02/05/19 Entered 02/05/19 12:53:48              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-21323
         Clesther L Frison Smith

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/06/2014.

         2) The plan was confirmed on 08/26/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/13/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/21/2018.

         6) Number of months from filing to last payment: 54.

         7) Number of months case was pending: 56.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,600.00.

         10) Amount of unsecured claims discharged without payment: $20,793.15.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-21323       Doc 46        Filed 02/05/19 Entered 02/05/19 12:53:48                      Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $15,972.32
       Less amount refunded to debtor                            $369.89

NET RECEIPTS:                                                                                    $15,602.43


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,982.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $636.94
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,618.94

Attorney fees paid and disclosed by debtor:                   $18.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
ALTAIR OH XIII LLC               Unsecured         786.00        786.23           786.23          78.62        0.00
Ccrservices                      Unsecured         200.00           NA               NA            0.00        0.00
CERASTES LLC                     Unsecured      1,485.00       1,485.39         1,485.39        148.54         0.00
CHASE BANK USA                   Unsecured         639.00           NA               NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      3,962.00       5,027.90         5,027.90        502.79         0.00
CITY OF HOMETOWN                 Unsecured         200.00        200.00           200.00          20.00        0.00
DIVERSIFIED ADJUSTMENT SERVICE   Unsecured         160.00           NA               NA            0.00        0.00
ENHANCED RECOVERY CO L           Unsecured         215.00           NA               NA            0.00        0.00
Focus Receivables Mana           Unsecured         155.00           NA               NA            0.00        0.00
HC PROCESSING CENTER             Unsecured         904.00        904.61           904.61          90.46        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured      1,183.00       1,183.61         1,183.61        118.36         0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured      1,183.00            NA               NA            0.00        0.00
MIDLAND FUNDING LLC              Unsecured         903.00        898.31           898.31          89.83        0.00
MIDLAND FUNDING LLC              Unsecured         640.00        643.03           643.03          64.30        0.00
MIDLAND FUNDING LLC              Unsecured         482.00        482.48           482.48          48.25        0.00
NCEP LLC                         Secured        8,075.00       8,400.00         8,075.00      8,075.00    1,026.92
NCEP LLC                         Unsecured      6,072.00       6,402.27         6,727.27        672.73         0.00
NCO FINANCIAL SYSTEMS            Unsecured         355.00           NA               NA            0.00        0.00
QUANTUM3 GROUP LLC               Unsecured         389.00        403.72           403.72          40.37        0.00
RJM ACQUISITIONS                 Unsecured            NA          73.17            73.17           7.32        0.00
SOUTHWEST CREDIT                 Unsecured         140.00           NA               NA            0.00        0.00
Syncb/Walmart                    Unsecured         812.00           NA               NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-21323         Doc 46      Filed 02/05/19 Entered 02/05/19 12:53:48                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $8,075.00          $8,075.00         $1,026.92
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $8,075.00          $8,075.00         $1,026.92

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $18,815.72          $1,881.57              $0.00


Disbursements:

         Expenses of Administration                             $4,618.94
         Disbursements to Creditors                            $10,983.49

TOTAL DISBURSEMENTS :                                                                      $15,602.43


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
